Title: To Benjamin Franklin from Alexander Gillon, [25 May 1779]
From: Gillon, Alexander
To: Franklin, Benjamin


Sir
Hotel de Modene Tuesday 10 a Clock [May 25, 1779]
I much regret that I had not the pleasure of meeting your Excellency at Home on my first visit to you since my return from Holland. I was as unlucky Yesterday, being detain’d by unforeseen Events, so that I cou’d not wait on you till the Afternoon, missing you then also, I tho’t it best to come here in hopes of seeing you this day;—will your Excellency therefore be pleas’d to Admit my waiting on you, at any Hour or place you will please to name to the Bearer, that I may crave your advice, on what I wou’d wish to lay before His Excellency Mr. de Sartine. After dinner, he having favour’d me with that oppty, by Honouring me with an Invitation to dine with him to day, I crave your Excellencys Pardon for troubling you at this Period, but as I learn there are sundry safe opptys for America in a few days, the State of So. Carolina will expect I shou’d write them the particulars of my Conduct, & applications in France, which I can not do till I have His Excellency Monsr. de Sartine’s answer to the different requests I have made, you will therefore oblige me, & the State will I am sure thank you, if you will please to aid me in getting any assistance for them, or a reply this day. The Bearer waits you answer & I am with very much Esteem.—
Your Excellencys Most Obedt & most Hble Servt
A. Gillon
 
Addressed: His Excellency / Benjamin Franklin Esqre. / Minister Plenepotentiary / at the Court of / Versailles
Notation: A. Gillon May 25. 1779
